 

 

GREEN FOREST MANAGEMENT CONSULTING INC.

 

FORM OF PROMISSORY NOTE

 

 

 

TWD $3,369,303,693

 

Dated: August 11, 2014

 

 

For value received, and pursuant to the Land Sale and Purchase Agreement dated
August 11, 2014, Green Forest Management Consulting Inc. promises to pay the
Sellers of certain lots of land in Zaoqiao Township and Touwu Township, Miaoli
County, Taiwan (R.O.C.), Yao De International Recreation Incorporation, Yu,
Chien-Yang and Mao Ren International Inc. (the "Land Sellers") the sum of Three
Billion Three Hundred Sixty Nine Million Three Hundred Three Thousand Six
Hundred Ninety Three New Taiwan Dollars (TWD $3,369,303,693). The Land Sellers'
ownership interest in this Promissory Note is detailed on Annex A to this
Promissory Note.

 

The sum shall be repaid to the Land Sellers on or before August 11, 2014
according to the instructions of the Land Sellers.

 

                                                                                                                Green
Forest Management Consulting Inc.

 

 

                                              By:  /s/ Chiang,
Yu-Chang             

                                                            Chiang, Yu-Chang

                                                            Director

                                                            Green Forest
Management Consulting Inc.

                                                            Rm. B302C, 3F.-2,
No. 185, Kewang Rd.

                                                                                                                                                           
Longtan Township, Taoyuan County 325

                                                                                                                                                           
Taiwan (R.O.C.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

--------------------------------------------------------------------------------

 
 

 

 

Annex A

 

PROMOSSORY NOTE HOLDERS

 

 

Note Holder

Land Lot

Land Number

(m2)

Total Area of Registered Land

Value of Interest (TWD)

Lo, Fun-Ming

Dataoping Section, Zaoqiao Township, Miaoli County, Taiwan (R.O.C.)

668, 668-1, 668-2, 669, 702, 706, 706-1, 706-17, 706-18

894,453.89

1,285,713.89

3,369,303,693

Laotianliao Section, Touwu Township, Miaoli County, Taiwan (R.O.C.)

432-16, 432-31, 432-34, 432-36, 432-37, 444, 444-1, 444-8, 444-32, 449

Yu, Chien-Yang

Dataoping Section, Zaoqiao Township, Miaoli County, Taiwan (R.O.C.)

64, 66, 67-1, 68, 70, 71, 81-3, 81-4, 83-2, 539, 628, 628-3, 628-5, 628-6,
647-1, 647-7, 647-12, 647-18, 647-20, 655-7, 655-11, 661-2, 690, 699-5, 699-22,
699-28, 699-29, 699-30, 706-2, 706-9

386,673

Mao Ren International Inc.

Dataoping Section, Zaoqiao Township, Miaoli County, Taiwan (R.O.C.)

664, 665, 655-9, 666, 661-1, 661-4, 667

4,587

 

 